In re Johnson, Douglas; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of East Baton Rouge, 19th Judicial District Court, Div. “L”, No. 3-94-30; to the Court of Appeal, First Circuit, No. .KW94 1984.
Granted for the sole purpose of transferring the application to the Court of Appeal, First Circuit, for consideration as an application for a writ of mandamus requesting the district court to act speedily on relator’s motion to quash. In all other respects, the application is denied.
HALL, J., not on panel.